DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 recites a program per se and therefore do not qualify as a statutory subject matter according to MPEP.
“Data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and is thus statutory.
Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized.” (MPEP 2106)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 7, 9, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel et al. (U.S. Patent Application 20180211440) in view of Braun et al. (U.S. Patent Application 20160080672).

In regards to claim 1, Kunkel teaches a computing device [e.g. mobile phone, 0045], comprising: 
a processing unit [e.g. processor, 0151];
a memory [e.g. non-transitory computer readable storage medium, 0151] coupled to the processing unit and storing instructions [e.g. stores software instructions, 0151] which, when executed by the processing unit, perform acts comprising:
acquiring at least one image [e.g. capturing original source images, 0032] of an environment [e.g. scene, 0032] where the computing device is located, the at least one image being captured by a camera [e.g. a directional image sensor, 0043] that operatively communicates with the computing device [e.g. the light source identification module such as the mobile phone communicates with the directional image sensor via one or more data links, 0043-0045];
adjusting pixel values of the at least one image based on a camera parameter used by the camera in capturing the at least one image [e.g. Some or all of the directional image sensors may be calibrated to generate relatively reliable luminance and colorimetric information. The luminance and colorimetric calibration would generate a calibrated image based on the luminance and colorimetric information of the raw sensor data from the directional image sensors. The calibrated image would comprise of adjusted pixel values that provide a reliable luminance and colorimetric information, 0050]; and
determining, based on the at least one adjusted image, ambient light information that indicates light intensities in a plurality of directions in the environment [e.g. A light source map image may be generated based on the calibrated directional image sensor data acquired through one or two fisheye lens cameras in the front and back of a mobile device containing the light source identification module. Also, one or more directional light maps are constructed using the light source map image. The directional light maps may predict specific ambient light directions and ambient light intensities for any given point on some or all portions of the reference surface, 0058, 0081].
Kunkel does not explicitly teach a wearable computing device (emphasis added).
However, Braun teaches a wearable computing device [e.g. wearable computer or mobile phone such as a head-mountable mobile phone, Abstract, 0031].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Kunkel’s computing device with the features of a wearable computing device in the same conventional manner as taught by Braun because Braun provides a method for users to interact in real time within an augmented or virtual reality using applications relating to safety or recreational purposes [0006].

In regards to claim 3, Kunkel teaches the device according to claim 1, wherein the camera parameter comprises at least one of: an exposure time [e.g. exposure time, 0049], an aperture size [e.g. aperture size, 0049].

In regards to claim 7, Kunkel teaches the device according to claim 1, wherein the acts further comprise: rendering an object [e.g. superimpose an object, 0037] to a user [Fig. 1B; e.g. user, 0052] of the computing device based on the ambient light information.
Kunkel does not explicitly teach the wearable computing device (emphasis added).
However, Braun teaches the wearable computing device [e.g. wearable computer or mobile phone such as a head-mountable mobile phone, Abstract, 0031].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Kunkel’s computing device with the features of the wearable computing device in the same conventional manner as taught by Braun because Braun provides a method for users to interact in real time within an augmented or virtual reality using applications relating to safety or recreational purposes [0006].

In regards to claim 9, the claim recites similar limitations as claim 1, but in method form.  Therefore, the same rationale as claim 1 is applied.

In regards to claim 11, the claim recites similar limitations as claim 3.  Therefore, the same rationale as claim 3 is applied.

e.g. non-transitory computer readable storage medium stores software instructions, 0151] which, when running on a wearable computing device [see rejection of claim 1 above], cause the wearable computing device to perform the steps of claim 1.  Therefore, the same rationale as claim 1 is applied.

Claims 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel et al. (U.S. Patent Application 20180211440) in view of Braun et al. (U.S. Patent Application 20160080672) as applied to claims 1, 9 above, and further in view of Popescu et al. (U.S. Patent Application 20050128196).

In regards to claim 2, Kunkel as modified by Braun does not explicitly teach the device according to claim 1, wherein the acquiring at least one image of an environment where the wearable computing device is located comprises:
determining, based on a parameter indicating a Field of View range of the camera, a plurality of shooting directions required for covering the environment; and
causing the camera to capture a plurality of images according to the plurality of shooting directions.
However, Popescu teaches the device according to claim 1, wherein the acquiring at least one image of an environment where the wearable computing device is located [see rejection of claim 1 above] comprises:
determining, based on a parameter indicating a Field of View range of the camera [Fig. 1; e.g. field of views for frames captured at i-1 and i, 0070, also see 0042], a plurality of shooting directions [e.g. directions emanating from the center of projection of the camera at each of the frames, 0070] required for covering the environment; and
causing the camera to capture a plurality of images [Fig. 1; e.g. frames captured at i-1 and i, 0042] according to the plurality of shooting directions.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Kunkel’s computing device and the teachings of Braun with the features of
determining, based on a parameter indicating a Field of View range of the camera, a plurality of shooting directions required for covering the environment; and
causing the camera to capture a plurality of images according to the plurality of shooting directions
in the same conventional manner as taught by Popescu because Popescu provides a method for quickly and cost effectively creating realistic 3D models of scenes [0007].

.

Claims 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel et al. (U.S. Patent Application 20180211440) in view of Braun et al. (U.S. Patent Application 20160080672) as applied to claims 1, 9 above, and further in view of Izumi (U.S. Patent Application 20180007387).

In regards to claim 4, Kunkel as modified by Braun does not explicitly teach the device according to claim 1, wherein the determining ambient light information of the wearable computing device comprises:
generating a panorama image of the environment based on the at least one adjusted image; and
mapping the panorama image to a cube map indicating the ambient light information.
However, Izumi teaches the device according to claim 1, wherein the determining ambient light information of the wearable computing device [see rejection of claim 1 above] comprises:
generating a panorama image [Fig. 4; e.g. omnidirectional images, Abstract] of the environment [e.g. user’s field of view, Abstract] based on the at least one adjusted image [e.g. Kunkel’s calibrated image
mapping the panorama image to a cube map indicating the ambient light information [Fig. 1; e.g. cube mapping to a cube model indicating the ambient light model, 0005].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Kunkel’s computing device and the teachings of Braun with the features of
generating a panorama image of the environment based on the at least one adjusted image; and
mapping the panorama image to a cube map indicating the ambient light information
in the same conventional manner as taught by Izumi because stitching images in order to create a panoramic image is very common in the art of computer graphics [0002-0009].

In regards to claim 12, the claim recites similar limitations as claim 4.  Therefore, the same rationale as claim 4 is applied.

Claims 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel et al. (U.S. Patent Application 20180211440) in view of Braun et al. (U.S. Patent Application 20160080672) as applied to claims 1, 9 above, and further in view of Pila (U.S. Patent Application 20170111567).


determining whether there is original ambient light information for the environment where the wearable computing device is located; and
in response to determining that there is the original ambient light information, updating the original ambient light information by using the determined ambient light information.
However, Pila teaches the device according to claim 1, wherein the acts further comprise: 
determining whether there is original ambient light information for the environment where the computing device is located [Fig. 4; e.g. determines a change in ambient light measurement based on the first ambient light measurement and the second ambient light measurement, 0038]; and
in response to determining that there is the original ambient light information [e.g. after determining there is a change in ambient light measurement, 0036], updating the original ambient light information by using the determined ambient light information [e.g. If the data register is configured to only store one ambient light measurement, the second ambient light measurement may replace the first ambient light measurement in the data register, 0036].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Kunkel’s computing device and the teachings of Braun with the features of
determining whether there is original ambient light information for the environment where the wearable computing device is located; and
in response to determining that there is the original ambient light information, updating the original ambient light information by using the determined ambient light information
in the same conventional manner as taught by Pila because it is well known in the art for sensors to continuously sample data and update the corresponding sampled data [0036].

In regards to claim 13, the claim recites similar limitations as claim 5.  Therefore, the same rationale as claim 5 is applied.

Claims 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel et al. (U.S. Patent Application 20180211440) in view of Braun et al. (U.S. Patent Application 20160080672) and further in view of Pila (U.S. Patent Application 20170111567) as applied to claims 5, 13 above, and further in view of Han et al. (U.S. Patent Application 20110007103).

In regards to claim 6, Kunkel as modified by Braun and Pila does not explicitly teach the device according to claim 5, wherein the updating the original ambient light information by using the determined ambient light information comprises:
dividing the original ambient light information into a first plurality of portions;
dividing the determined ambient light information into a second plurality of portions; and
in response to a difference between one of the first plurality of portions and a corresponding one of the second plurality of portions exceeding a threshold difference, modifying the original ambient light information with the determined ambient light information.
However, Han teaches the device according to claim 5, wherein the updating the original ambient light information by using the determined ambient light information [see rejection of claim 5 above] comprises:
dividing the original ambient light information into a first plurality of portions [e.g. The previous image data is divided into a plurality of predetermined regions. The ambient light luminance value is calculated for each of the regions, 0053-0054, 0057];
dividing the determined ambient light information into a second plurality of portions [e.g. The current image data is divided into a plurality of predetermined regions. The ambient light luminance value is calculated for each of the regions, 0053-0054, 0057]; and
in response to a difference between one of the first plurality of portions and a corresponding one of the second plurality of portions exceeding a threshold difference [e.g. if the change between the ambient light luminance values of the previous image data and of the current image data is greater than the predetermined threshold, 0057, 0059].

dividing the original ambient light information into a first plurality of portions;
dividing the determined ambient light information into a second plurality of portions; and
in response to a difference between one of the first plurality of portions and a corresponding one of the second plurality of portions exceeding a threshold difference
in the same conventional manner as taught by Han because it is well known in the art to detect a change in the frames by comparing a previous frame with a current frame.
Han does not explicitly teach modifying the original ambient light information with the determined ambient light information.
However, Pila already taught modifying the original ambient light information with the determined ambient light information [e.g. If the data register is configured to only store one ambient light measurement, the second ambient light measurement may replace the first ambient light measurement in the data register, 0036].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Han’s dividing and difference steps with Pila’s modifying step because Han teaches operating the image sensor at least at one frame per second which would suggest that the ambient light level would be measured at least at that rate [see paragraph 0028, 0030].  Accordingly, a modifying step similar to Pila must be present in order to properly 

In regards to claim 14, the claim recites similar limitations as claim 6.  Therefore, the same rationale as claim 6 is applied.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel et al. (U.S. Patent Application 20180211440) in view of Braun et al. (U.S. Patent Application 20160080672) as applied to claims 7 above, and further in view of Lin (U.S. Patent 6,108,437).

In regards to claim 8, Kunkel as modified by Braun does not explicitly teach the device according to claim 7, wherein the rendering an object to a user of the wearable computing device based on the ambient light information comprises:
generating an initial light map associated with the object based on the ambient light information;
down-sampling the initial light map to generate a set of down-sampled light maps having different resolutions; and
rendering the object based on the set of down-sampled light maps.
However, Lin teaches the device according to claim 7, wherein the rendering an object to a user of the wearable computing device based on the ambient light information [see rejection of claim 1 above
generating an initial light map [e.g. lumen normalized image, c.7 L.30-39] associated with the object [e.g. human being, c.7 L.30-39] based on the ambient light information [e.g. illumination, c.7 L.30-39];
down-sampling the initial light map [e.g. down sampling the lumen normalized image, c.7 L.30-52] to generate a set of down-sampled light maps having different resolutions [e.g. by changing the down sampling ratio, different down sampled images with a reduced number of pixels are generated, c.7 L.30-52]; and
rendering the object based on the set of down-sampled light maps [e.g. further processing is performed on the down sampled image of the human being based on the down sampled images, c.7 L. 30-67].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Kunkel’s computing device and the teachings of Braun with the features of
generating an initial light map associated with the object based on the ambient light information;
down-sampling the initial light map to generate a set of down-sampled light maps having different resolutions; and
rendering the object based on the set of down-sampled light maps
in the same conventional manner as taught by Izumi because down sampling images reduces the amount of computational power required while maintaining the effectiveness of the system [c.7 L.40-43].

Conclusion











Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764.  The examiner can normally be reached on Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612